DETAILED ACTION
This is in response to the applicant’s communication filed on 9/30/2019 wherein:
Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Marine Product Offshore Trading Tracking System.”

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitoring device configured to monitor navigation trajectories...,” “an offshore trading determination unit configured to...detect two or more vessels...,” in claim 1 and “a verification unit configured to verify a place of production...” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claim 7 recites a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of monitoring navigation trajectories and detecting vessels that have been within a predetermined distance for a predetermined time are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the system uses “a monitoring device” and “an offshore trading determination unit” at a processing device,” (Examiner notes that method claim 7 claims neither the monitoring device nor the trading determination unit and further, method claim 7 does not include any sort of hardware) nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (or has no computer components, as in the case of claim 7), then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of monitoring navigation trajectories and detecting vessels that have been within a predetermined distance for a predetermined time to determine a likelihood of an offshore trade are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a monitoring device and an offshore trading determination unit, both of which are interpreted, for the purposes of the 101 rejection, to be directed to computer hardware.  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the monitoring and detecting steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-6 and 8-13 merely add further details of the abstract steps/elements recited in claims 1 and 7 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-6 and 8-13 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of generating a list of owned products, and the additional element of a terminal, which is a generic computer element, similar to those discussed above, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 3 further limits the abstract idea by introducing the element of providing the terminal on each vessel, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 4 further limits the abstract idea by introducing the elements of a table, verifying a place of production, extracting a catchable product from the table, and comparing the catchable product with the products included in the list of owned products, and the additional element of a verification unit, which is a generic computer element, similar to those discussed above, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 5 further limits the abstract idea by introducing the element of verifying the place of production of the product by calculating a navigation trajectory of another vessel, extracting a catchable product for the other vessel from the table, and comparing the catchable product with the owned products list, and does not include a practical application or significantly more than the abstract idea.

Dependent claim 6 further limits the abstract idea by introducing the elements of generating order information and providing a product information item that has been verified and matched, and does not include a practical application or significantly more than the abstract idea.

Dependent claims 8-13 include similar limitations to those above and are rejected on the same basis.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor(or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a monitoring device configured to monitor navigation trajectories...,” “an offshore trading determination unit configured to...detect two or more vessels...,” (claim 1) and “a verification unit configured to verify a place of production...” (claim 4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While a “monitoring device” is mentioned on page 11 of the Specification as possibly including an imaging device 21, a computer 22, and a communication device 23, it is also stated that this is just an example of a monitoring device.  In other words, there is no clearly linked structure for the monitoring device.  As to the offshore trading determination unit, Examiner cannot find any suggestion in the Specification as to the structure of this unit.  Likewise, Examiner cannot find any suggestion in the Specification as to the structure of the verification unit.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tachikawa (US 20080228515) – acquires position history information in which positions of a fishing boat under way are recorded and operation history information in which operation states of fishery facilities of the fishing boat are recorded, determining, after referring to a fishing pattern information storage unit for storing fish species fishing pattern information in which operation patterns of the fishery facilities can be set, whether there is a period in which an operation state satisfying an operation pattern in the fish species fishing pattern information is recorded, and extracting, based on a determination result of the fishing pattern, positions at a time in the period of the operation state matching the fish species fishing pattern information from the position history information as the fishing positions (see abstract);
Hlatky (US 9195370) - an analysis engine can be trained based on fishing reports or hunting reports to learn various information about hunting or fishing (see abstract);
Lucas et al. (US 20150371182) - pre-registering the fishing vessel by recording a unique fishing vessel identifier and requesting usage-based insurance of the catch in response to collecting, by the fishing vessel, a catch comprising one or more fish species. Usage is requested by transmitting, over a communications network, location parameters of the fishing vessel and one or more fish species. Additionally, the method includes querying, using the one or more fish species, a known range database to obtain known ranges of the one or more fish species; comparing the known ranges of the one or more fish species with the fishing vessel location parameters; and, when a match between the location parameters of the fishing vessel and known ranges of the one or more fish species as is found, computing a first premium rate and associating a usage-based insurance policy having the first premium rate with the unique fishing vessel identifier in a policyholder database (see [0009]); 
Hlatky (US 9298978) – optical fish recognition (see abstract);
Siebenberg (US 20200111106) – authenticating products;
Ohta (US 20170364985) – ordering and order receiving system for fish and shellfish;
Hodges (US 20160267489) – authentication systems and methods; 
Forbis (US 20060111845) – managing agricultural produce inventories; 
Pickett (US 20030182259) – automated tracing of an agricultural product; and
Wang, Y., Wang, Y., & Zheng, J. (2015). Analyses of trawling track and fishing activity based on the data of Vessel Monitoring System (VMS): A case study of the single otter trawl vessels in the Zhoushan fishing ground. Journal of Ocean University of China, 14(1), 89-96.  Wang discloses using a vessel monitoring system for enforcement and control of vessel sailing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689